Citation Nr: 1242791	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

An additional issue of entitlement to service connection for incontinence, including as secondary to a service-connected low back strain, has been raised by the record, specifically, in the June 2012 brief from the Veteran's representative.  This additional claim, however, has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider this additional claim in the first instance, so is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claim that is before the Board, for SMC based on the need for A&A, it requires further development before being decided on appeal.  So the Board is remanding this claim the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Additional development is necessary in order to fully and fairly adjudicate this claim for SMC based on the need for A&A.

Intertwined Issue

First, as already mentioned, the Veteran's representative has raised the additional issue of entitlement to service connection for incontinence secondary to the Veteran's service-connected low back strain.  And the Board is referring this additional claim to the RO for initial adjudication.  However, an award of service connection for incontinence may in turn have an effect on the Veteran's claim for A&A benefits, as one of the factors for determining the need for A&A is her inability to attend to the wants of nature.  See 38 C.F.R. § 3.352 (2012).  Therefore, the Board cannot fairly proceed in adjudicating the A&A claim until this related claim for incontinence has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  These type claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994); and Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

VA Examination

The Veteran was scheduled for a VA examination in March 2009.  She failed to report for that examination, however.  She has not provided any reason or good cause explanation for missing that examination and has not requested to have it rescheduled, which ordinarily would require the summary denial of her claim as a matter of law.  See 38 C.F.R. § 3.655 (2012) (indicating that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action "shall" be taken in accordance with paragraph (b) or (c) of this section; and according to paragraph (b), which applies since this is a claim for an increase in compensation, the claim "shall" be denied).

But as the claim must be remanded, regardless, another VA examination should be scheduled.  Because of the inherent nature of this claim, i.e., purportedly needing A&A, the Board recognizes that the Veteran may have had some difficulty reporting to the previously scheduled VA examination.  Indeed, she was participating in VA's Home-Based Primary Care program at the time of that examination.  However, she since has been discharged from that program, and the record reflects that she has access to VA travel services.  Moreover, recent lay statements associated with the claims file also suggest that her overall condition has worsened.  Therefore, another VA examination should be scheduled, as the examination findings would be highly probative in evaluating her claim.  38 C.F.R. § 3.159(c)(4) (2012).

VA Treatment Records

The most recent VA treatment records in the claims file are dated in June 2010, so from some 21/2 years ago.  In the June 2012 brief, the Veteran's representative pointed out the file had not been updated since 2010, and that recently submitted lay statements suggest the Veteran is now bedridden and dependent on others.  So her more recent treatment records would be useful in determining her current level of functioning.  Therefore, on remand, these additional records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated and maintained within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain the records of the VA treatment the Veteran has received since June 2010, including, but not limited to, at the VA Medical Center (VAMC) in East Orange, New Jersey, and associate them with the claims file for consideration in this appeal.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many requests for these records as are necessary to comply with this regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, reschedule the Veteran's VA compensation examination concerning this claim for SMC based on her purported need for A&A (also to address whether she is housebound (HB)).  The VA examiner is requested to render an opinion as to whether the Veteran's service-connected disabilities, which are:  (1) major depression, rated as 100-percent disabling; (2) low back strain, rated 40-percent disabling; (3) left sole callosities, rated 20-percent disabling; (4) vaginitis, rated 10-percent disabling; (5) chronic cystitis, also rated 10-percent disabling; (6) right knee degenerative joint disease, rated 0-percent disabling; and (7) incontinence, if determined to be secondary to her low back strain, result in physical or mental impairment rendering her so helpless as to require the regular A&A of another person or render her permanently bedridden or HB by reason of her disabilities.

The examiner is requested to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular A&A of another person:  (1) the inability of the Veteran to dress or undress herself or to keep herself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances that by reason of the particular disability or disabilities cannot be done without aid; (3) the inability of the Veteran to feed herself through loss of coordination of her upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment; (6) permanently bedridden status - a Veteran is bedridden when he or she has to stay in bed; i.e., staying in bed is required, choosing to take to bed does not qualify, nor does a temporary directive from a doctor to take bed rest for all or part of the day.

The examiner must discuss the rationale for his/her responses to these criteria, if necessary citing to specific evidence in the file.  If an opinion cannot be expressed concerning a requirement without resorting to mere speculation, discuss why such is the case.  In other words, the examiner merely saying he/she cannot comment will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure the examiner responds to all of the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2 (2012).

4.  Then readjudicate this claim for SMC based on the need for A&A (or on account of being HB) in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



